POLLE-Y and CAMPBELL, JJ.
(dissenting). We think the court below erred in admitting testimony of subsequent and unrelated offenses, and in giving the instruction previously condemned by this court in State v. Wilcox, 48 S. D. 289, 204 N. W. 369. These points have been presented on appeal ’by proper assignments, and upon consideration of the entire record we are unable to arrive at the conclusion that such errors were without prejudice. 'We are therefore of the view that the correct result was reached in the former opinion in this case (54 S. D. 552, 223 N. W. 943) and are unable to -concur with the majority in the present opinion.